Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated August 5, 1980, which affirmed a determination of the State Division of Human Rights, dated March 28, 1979 and made after a hearing, dismissing petitioners’ complaints. Order confirmed and proceeding dismissed, with costs to the Sperry respondents payable by petitioners to be taxed by the County Clerk of Nassau County, under CPLR 8203, 8301. On the record considered as a whole, there exists sufficient evidence to support the determination of the State Division of Human Rights that the Sperry respondents had not engaged in any unlawful discriminatory practice based on age. Damiani, J.P., Titone, Mangano and Gibbons, JJ., concur.